TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 17, 2014



                                      NO. 03-13-00606-CV


                                Anthony Craig Easley, Appellant

                                                 v.

                Caroline Boyd Easley and Evelyn Kirk Boyd Shaw, Appellees




         APPEAL FROM 423RD DISTRICT COURT OF BASTROP COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on July 19, 2013. Having reviewed

the record, the Court holds that Anthony Craig Easley has not prosecuted his appeal and did not

comply with the notice from the clerk of this Court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.